Citation Nr: 1735046	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-49 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from October 1995 to October 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran offered testimony during a hearing before a Veterans Law Judge (VLJ) who is now no longer employed at the Board.  In February 2015, he was offered an opportunity to have a hearing before another VLJ, but he did not respond.  The transcript of the hearing is in Legacy Content Manger Documents.

The case was remanded in August 20014, April 2015, and March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in adjudicating the case, but finds it is unavoidable since the RO did not issue a supplemental statement of the case (SSOC) after the development was completed following the March 2016 remand.  As noted by the Veteran's representative in the August 2017 Informal Hearing Presentation, the November 2016 SSOC that was associated with the file is for a different Veteran.  Steps have been taken to remove this document from the Veteran's file.

This matter has been remanded more than once to associate with the claims file an August 29, 2012 audiogram.  Although the most recent VA examiner stated that this record was reviewed, it still has not been associated with the file.  Although a record in CAPRI noted the August 29, 2012 audiogram may be viewed in CPRS Tools, Audiogram Display, and a summary of the findings is included, the actual audiogram has not been downloaded and added to the Veteran's electronic file.  Until this is done, the record is not reviewable by the Board.  This must be corrected on remand.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's electronic file the August 29, 2012 audiogram.  Please note that CAPRI record state that this may be viewed in CPRS Tools, which is not sufficient for the purpose of Board review.  Thus, the actual report and not just a summary of the findings must be added to the Veteran's electronic file.

2.  Undertake any additional development indicated by the results of the development requested above, and readjudicate the claim for service connection for bilateral hearing loss based on a review of all evidence of record.  If the benefit sought is not granted, issue an SSOC and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




